DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 11/29/2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of copending Application No. 15/719904 (herein reference application) in view of Bhadury et al. (US 2018/0225379 A1 – hereinafter Bhadury) and AbdAlmageed et al. (US 2011/0258188 A1 – hereinafter AbdAlmageed).
Reference Application
Current Application
8. (currently amended) A system for digital video content mapping, the system comprising: a computer system comprising: a computer processor, a computer-readable storage medium, and program instructions stored on the computer-readable storage medium being executable by the processor, to cause the computer system to perform a method, comprising:

creating content tokens from a plurality of instances digital video content, the creating of the content tokens being based on a cognitive analysis of the plurality of instances of digital video content by the computer system, each content token describing a theme of a particular instance of digital video content, each instance of digital video content 







identifying related content tokens in the plurality of instances of digital video content; and

determining a strength of relationship between the instances of the digital video content by identifying a frequency of the related content tokens relative to the
instances of digital video content, the frequency being a numerical tally of the
number of occurrences of one or more of the related content tokens, and the strength of relationship being indicated by the frequency of the content tokens in the respective instances of the digital video content; and


creating a relationship map indicating the determined strengths of a relationship between the plurality of instances of digital video content, wherein a strength of relationship between first and second instances of digital video content is determined from respective frequencies that a particular content token appears within the 

Claim 1 of reference patent does not recite using a content extraction engine that determines a theme of a particular instance of digital video content using a natural language processing algorithm and inserts a tag in the instance of digital video content at the location within the instance of digital video content where the theme is determined.

Bhadury discloses creating of content using a content extraction engine that determines a theme of a particular instance of digital video content using a natural language processing algorithm, and wherein the content token describes the theme ([0034]-[0035]; [0047]; [0055]).

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Bhadury into the method recited in claim 1 of reference patent to allow to improve accuracy of the determination of the theme in the token creation.

Claim 1 of reference patent in view of Bhadury does not recite the content extraction engine inserts a tag in the instance of digital video content at the location within the instance of digital video content where the theme is determined.

AbdAlmageed discloses a content extraction engine inserts a tag in the instance of digital video content at the location within the instance of digital video content where the theme is determined ([0031]-[0033]; [0047]-[0048] – inserting tropical tags with weights to segments).   

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of AbdAlmageed into the method recited in claim 1 of reference patent in view of Bhadury to enable navigation based on identified themes. 

9.    (previously presented) The system of claim 8, further comprising: performing a cognitive analysis of the content tokens using a content extraction engine being part of a software application stored on a computer readable storage medium of the computer, the content extraction engine including application program interfaces (APIs) for the parsing of the digital video content and for the identifying of the content tokens.

10.    (previously presented) The system of claim 8, further comprising: recording a time stamp or a duration of occurrence for each of 

11.    (previously presented) The system of claim 8, further comprising:

updating the relationship map based on the identified frequency of the content tokens.

12.    (previously presented) The system of claim 11, further comprising:

designating a high strength of the relationship between the identified instances in response to a high frequency of related content tokens; and designating a low strength of the relationship between the identified instances in response to a low frequency of related content tokens.

13.    (previously presented) The system of claim 12, wherein the relationship map includes a mapping of the digital video content with the indicated high strength of the relationship, and the indicated low strength of the relationship between the content tokens.

14.    (original) The system of claim 8, wherein the cognitive analysis of the digital video content includes an extraction of data from the digital video content, the data 









creating content tokens from a plurality of instances of digital video content by a computer, wherein each instance of digital video content is provided to a content delivery system by a content provider, and
the creating of the content tokens being based on a cognitive analysis of the plurality of instances of digital video content using a content extraction engine that 

identifying related content tokens in the plurality of digital video content; 


determining, by the computer, a strength of relationship between the instances of the
digital video content by identifying a frequency of the related content tokens relative to the instances of digital video content, the frequency being a numerical tally of the number of occurrences of one or more of the related content tokens, and the strength of relationship being indicated by the frequency of the content tokens in the respective instances of the digital video content; and

creating a relationship map, by the computer, indicating determined strengths of relationship between the plurality of instances of digital video content.


























































2.    (previously presented) The method of claim 1, wherein the content extraction engine includes application program interfaces (APIs) for the parsing of the digital video content and for the identifying of the content tokens.





3.    (previously presented) The method of claim 1, further comprising: recording a time stamp or a duration of occurrence for each of the content tokens, the time stamp or the 

4.    (previously presented) The method of claim 1, further comprising:

updating the relationship map based on the identified frequency of the content tokens.

5.    (previously presented) The method of claim 4, further comprising:

designating a high strength of the relationship between the identified instances in response to a high frequency of related content tokens; and designating a low strength of the relationship between the identified instances in response to a low frequency of related content tokens.

6.    (previously presented) The method of claim 5, wherein the relationship map includes a mapping of the digital video content with the indicated high strength of the relationship, and the indicated low strength of the relationship between the content tokens.

7.    (original) The method of claim 1, wherein the cognitive analysis of the digital video content includes an extraction of data from the digital video content, the data being selected from the group consisting of: audio data, visual data, and metadata.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (US 2009/0041356 A1 – hereinafter Barbieri), Bhadury, and AbdAlmageed.
Regarding claim 1, Barbieri discloses a method ([0031]-[0032] – a method with operations performed by a processor) for digital video content mapping, comprising: creating content tokens from a plurality of instances of digital video content by a computer, wherein each instance of digital video content is provided to a content delivery system by a content provider (Fig. 3; [0073] – each of the instances being provided by a DVD player, which corresponds to the recited content provider, to the device 210, which corresponds to the recited content delivery system because the device 210 is a device that delivers content to at least device 230), and the creating of the content tokens is based on performing, by the computer, a cognitive analysis of the plurality of instances of digital video content, using a content ([0042]-[0049] – creating, by a processor of a computer as further described in at least [0031]-[0032], a set of different content descriptors, each of which is a token, for each segment of a video sequence, the tokens comprising location and presence of faces, person identification, and keywords etc. – the video sequence is the recited video content, each segment of the plurality of segments of the video sequence corresponds to a recited instance of video content as further described in at least [0040]-[0041]); identifying related content tokens in the plurality of instances of digital video content by the computer ([0058]-[0066] – identifying at least similar or same keywords); determining, by the computer, a strength of relationship between the instances of the digital video content by identifying a frequency of the related content tokens relative to the instances of digital video content, the frequency being a numerical tally of the number of occurrences of one or more of the related content tokens, and the strength of relationship being indicated by the frequency of the content tokens in the respective instances of the digital video content ([0058]-[0066] – determining a weight indicating a strength of relationship between segments of the digital video content by identifying at least a number of co-occurrences of the same keyword, the weight is given by number of co-occurrences of the keyword); and creating a relationship map indicating the determined strengths of relationship between the plurality of instances of digital video content (Fig. 2; [0067]-[0069] – generating a graph indicating the determined strengths, which are weights, of relationship between the plurality of segments of digital video content, each of which is an instance of the digital video content, the strength of relationship between first and second segments or instances of the digital video content is determined from respective frequencies that a particular tag content token, which is a keyword which is identified as “same” in the two segments of digital video content as described in at least [0061]).
However, Barbieri does not disclose creating content tokens the creating of the content tokens is using a content extraction engine that determines a theme of a particular instance of digital video content using a natural language processing algorithm and the content extraction engine inserts a tag in the instance of digital video content at the location within the instance of digital video content where the theme is determined, and wherein the content token describes the theme. 
Bhadury discloses creating content tokens from a plurality of instances of digital video content, the creating of the content tokens being based on a cognitive analysis of the plurality of instances of digital video content by the computer system, using a content extraction engine that determines a theme of a particular instance of digital video content using a natural language processing algorithm, and wherein the content token describes the theme ([0034]-[0035]; [0047]; [0055]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Bhadury into the system taught by Barbieri to allow users to determine related content instances based on a theme of interest.
Barbieri and Bhadury do not disclose the content extraction engine inserts a tag in the instance of digital video content at the location within the instance of digital video 
AbdAlmageed discloses a content extraction engine inserts a tag in an instance of digital video content at a location within the instance of digital video content where the theme is determined ([0031]-[0033]; [0047]-[0048] – inserting tropical tags with weights to segments).   
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of AbdAlmageed into the method taught by Barbieri and Bhadury to enable navigation based on identified themes. 
Regarding claim 2, Barbieri also discloses the content extraction engine includes application program interfaces (APIs) for the parsing of the digital video content and for the identifying of the related content tokens ([0042]-[0049] – using content extraction engine including an API being part of the program code stored on the computer readable medium as described in at least [0031]-[0032]).
Regarding claim 3, Barbieri also discloses recording a time stamp or a duration of occurrence for each of the content tokens, the time stamp or the duration of occurrence indicating a time or a duration of a content token within a respective instance of digital video content ([0062]-[0065] – recording at least a duration of occurrence to determine an amount of overlapping time where a token appears in two segments).
([0058]-[0066]; Fig.2 – updating the graph with corresponding values of weights).
	Regarding claim 5, Barbieri also discloses designating a high strength of the relationship between the identified instances of digital video content in response to a high frequency of related content tokens ([0058]-[0066] – designating a weight indicating a strength of relationship between segments of the digital video content by identifying at least a number of co-occurrences of the same keyword, the weight is given by number of co-occurrences of the keyword); and designating a low strength of the relationship between the identified instances of digital video content in response to a low frequency of related content tokens ([0058]-[0066] – designating a weight indicating a strength of relationship between segments of the digital video content by identifying at least a number of co-occurrences of the same keyword, the weight is given by number of co-occurrences of the keyword).
	Regarding claim 6, Barbieri also discloses the relationship map includes a mapping of the digital video content with the indicated high strength of the relationship, and the indicated low strength of the relationship between the related content tokens ([0058]-[0066]; Fig. 2 – the relationship map includes a mapping of the digital video content with the indicated high strength of the relationship, and the indicated low strength of the relationship between the related content tokens as reflected via corresponding values of weights, e.g. high values indicating high strength of the relationship and low values indicating ow strength of the relationship).
([0042]-[0049] – including extraction of audio, visual, textual data, information about which persons are present etc.).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/HUNG Q DANG/Primary Examiner, Art Unit 2484